Citation Nr: 0629158	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial evaluation greater than 
60 percent for atherosclerotic heart disease/coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945, and was also a prisoner of war in Germany from 
May 1944 to August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that granted the veteran's claim of entitlement to 
service connection for the above noted condition; however, 
the veteran continues to disagree with the level of 
disability assigned.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in March 2006. 

In a May 2006 decision, the Board denied the veteran's claim 
of entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, granted the veteran an 
increase for his service connected atherosclerotic heart 
disease/coronary artery disease to a 60 percent evaluation, 
and remanded the issue of entitlement to an evaluation 
greater than 60 percent for the veteran's service connected 
atherosclerotic heart disease/coronary artery disease.  
Therefore, the remaining issue in appellate status is as 
noted above; all requested development having been completed, 
this claim now returns to the Board.

Recently, the Board granted the veteran's motion to advance 
this case on the docket due to the veteran's advanced age.  
38 C.F.R. § 20.900(c)(2005).


FINDINGS OF FACT

The veteran's atherosclerotic heart disease/coronary artery 
disease is currently manifested by symptomatology productive 
of a workload finding of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, and dizziness; the 
evidence does not show chronic congestive heart failure, or 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, nor does the evidence show 
that the veteran has a left ventricular dysfunction with an 
ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's service connected atherosclerotic heart 
disease/coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003, March 
2005, and May 2006.  The originating agency essentially asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private records and reports of VA examination.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board remanded the case for proper notice of the correct 
evaluation for the atherosclerotic heart disease/coronary 
artery disease, and that notice was supplied in May 2006; 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's private treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's service-connected atherosclerotic heart 
disease/coronary artery disease is currently evaluated as 60 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005.  This code provides that arteriosclerotic heart disease 
with documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent evaluation.  More 
than one episode of acute congestive heart failure in the 
past year; or workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent 
evaluation.  A workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram or echocardiogram, or X- ray 
warrants a 30 percent evaluation.  A workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required warrants a rating of 10 percent.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 60 percent 
disabled for his service connected atherosclerotic heart 
disease/coronary artery disease.  In this regard, to warrant 
the next higher rating of 100 percent, the veteran would have 
to be found to have chronic congestive heart failure, or a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  As to the relevant evidence of record, a private 
stress test report dated August 2003 found a METS of 4, with 
significant ST depression and ECG suggestive of ischemia; a 
November 2003 VA examination noted that the veteran reported 
no chest pain, but did take medication for hypertension; the 
report of a March 2005 VA heart examination indicated that 
the veteran reported occasional tight feelings in his chest 
with exertion, and would get fatigued and short of breath 
after 20 yards of walking, with occasional bouts of 
dizziness, and an estimated METS of 3 at a sustainable 
capacity.  The Board also notes an addendum to the veteran's 
March 2005 VA heart examination, dated May 2005, which 
indicates that the veteran's estimated METs level of 3 was 
not due solely to his heart condition.  The examiner at that 
time indicated that he felt that the majority of the reasons 
why the veteran was having these conditions were more age 
related.  The examiner also indicated that he felt the 
veteran's severe chronic back pain also limited his 
activities of daily living, much more than his heart 
condition.  The examiner stated that the veteran's only 
symptomatology related to his heart condition was occasional 
very mild chest pain, and that the veteran does not have 
congestive heart failure or significant left ventricular 
dysfunction.  Thus, the Board finds no evidence of congestive 
heart failure or that the veteran has an inability to perform 
3 METs or less due to his heart condition, or an ejection 
fraction of less than 30 percent, such that a 100 percent 
rating would be warranted.  Thus, the Board finds that the 
veteran is currently properly rated as 60 percent disabled 
for his service connected atherosclerotic heart 
disease/coronary artery disease.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 60 
percent rating has been in effect since the effective date of 
service connection for this disability, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.




ORDER

Entitlement to an increased initial evaluation greater than 
60 percent for atherosclerotic heart disease/coronary artery 
disease is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


